
	

114 HR 4286 IH: Campaign Transparency Act
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4286
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mr. Kind introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to eliminate the thresholds for reporting the
			 identification of persons making contributions to political committees
			 with respect to elections for Federal office.
	
	
 1.Short titleThis Act may be cited as the Campaign Transparency Act. 2.Elimination of thresholds for reporting identification of persons making contributions to political committees in Federal elections (a)Identification of persons making contributionsSection 304(b)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)(3)) is amended—
 (1)in subparagraph (A), by striking whose contribution or contributions have an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), or in any lesser amount if the reporting committee should so elect,;
 (2)in subparagraph (F), by striking in an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office); and
 (3)in subparagraph (G), by striking in an aggregate value or amount in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office).
 (b)Effective DateThe amendments made by this Act shall apply with respect to reports required to be filed under section 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) on or after the date of the enactment of this Act.
			
